                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

                                               §
KOREA WITCHER JOHNSON,                         §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §
                                                         Case No. 6:19-CV-308-JDK-KNM
                                               §
GREGG COUNTY SHERIFF                           §
DEPARTMENT, et al.,                            §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Korea Witcher Johnson, proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

Magistrate Judge K. Nicole Mitchell under 28 U.S.C. § 636. On August 5, 2019, the Magistrate

Judge issued a Report and Recommendation (Docket No. 12), recommending that the action be

dismissed with prejudice for failure to state a claim upon which relief may be granted under 28

U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff did not file Objections. Instead, on August 26, 2019, she filed a Motion for an

Order to Remove the Use of the United States Postal Service to Be Replaced by the United States

Marshal Service. Docket No. 13. In this motion, Plaintiff states that she did not receive or

sign for the delivery of the Report and Recommendation and that her “rights to receive all

mail has been taken away from [her].” Docket No. 13 at 1. Plaintiff claims that “criminals use

the United States Postal Service mail as a tool to unlawfully commit delay of justice.” Id. She

asks for permission to receive the Report and Recommendation “from the United States

Marshals office for the Eastern District of Texas.” Id. Plaintiff's own filing, however, shows



                                          Page 1 of 3
that she received the Report and Recommendation.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

Objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 12) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 12)

be ADOPTED. It is further

       ORDERED that Plaintiff’s motion seeking alternative service of Court documents (Docket

No. 13) is DENIED. The above-styled civil action is DISMISSED WITH PREJUDICE for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

All pending motions are DENIED as MOOT.




                                            Page 2 of 3
So ORDERED and SIGNED this 16th day of September, 2019.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE




                            Page 3 of 3
